Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s remarks received July 27, 2022 more clearly establish that the scope of the claimed invention does not include arrangements wherein after splitting a signal from the electrically conductive path to the wired port for transmission by an antenna, said signal has no further processing performed before transmission. Applicant’s argument that Heie does not disclose the claimed limitations of transmitting specifically audio or video signals reinforces the actual scope of the claimed invention. Heie teaches said signals are transmissible via a wired or wireless means according to respective protocols, which includes encapsulating audio or video content as payload data within network specific transport stream packets such that the signals are audio or video only insofar as they are data packets which carry audio or video payloads. Applicant specifically argues against this interpretation, stating “In clear contrast, Applicant’s invention is directed to the specific way the claimed components of the consumer electronic devices are connected to “tap” into the electrically conductive path directly coupled to the wired audio/video input/output ports of the consumer electronic device.” In other words, no further processing is performed, the output of the antenna is exactly the same as the output sent to the wired ports. The secondary reference, Cai, is evidence in the prior art that performing this sort of “tapping” was known in the prior art, however the examiner acknowledges that Cai utilizes said structural arrangement for a different purpose. Further, other teachings in the prior art for solving the problem of providing a wireless alternative to a wired transmission means for sending audio or video content (see for example Martich 2009/0052144 paragraph 0014) do not appear to teach or reasonably suggest applicant’s claimed invention at the time of effective filing.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC D SALTARELLI whose telephone number is (571)272-7302. The examiner can normally be reached 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC D SALTARELLI/Primary Examiner, Art Unit 2421